Citation Nr: 1008752	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-37 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability 
on a direct basis.

2.  Entitlement to a compensable disability rating for 
anxiety reaction for the period prior to February 14, 2006 
(to include entitlement to a total disability rating based on 
individual unemployability (TDIU)).

3.  Entitlement to a disability rating in excess of 30 
percent for anxiety reaction for period from February 14, 
2006, forward (to include entitlement to a TDIU).

4.  Entitlement to a disability rating in excess of 20 
percent for postoperative internal derangement of the left 
knee for the period prior to July 1, 2004 (to include 
entitlement to a TDIU).

5.  Entitlement to a disability rating in excess of 10 
percent for postoperative internal derangement of the left 
knee with instability for the period from July 1, 2004, 
forward (to include entitlement to a TDIU).

6.  Entitlement to a disability rating in excess of 10 
percent for postoperative internal derangement of the left 
knee with limited motion for the period from July 1, 2004, 
forward (to include entitlement to a TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1972 and from May 1974 to April 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claim for service connection 
and continued the ratings assigned for the Veteran's left 
knee disability (20 percent) and anxiety reaction (zero 
percent).  

In a July 2004 rating decision, the RO discontinued the 20 
percent evaluation that had been in effect for postoperative 
internal derangement of the left knee and granted two 
separate 10 percent ratings for postoperative internal 
derangement of the left knee with instability and 
postoperative internal derangement of the left knee with 
limited motion, all effective July 1, 2004.  

In an April 2006 rating decision, the RO granted a 30 percent 
evaluation for anxiety reaction, effective February 14, 2006.  
Despite the increased rating granted by the RO, the Veteran's 
appeal concerning his service-connected anxiety reaction 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
(NOD) as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  

The Veteran presented testimony to the undersigned Veterans 
Law Judge via a videoconference hearing in April 2007.  A 
transcript of the hearing is of record.  The Board 
subsequently remanded the claims for additional development 
and to address due process concerns.  The actions directed by 
the Board have been accomplished and the matters returned for 
appellate review.  

The Board notes that in conjunction with a December 2009 
statement in support of claim, and after his appeal had been 
certified, the Veteran submitted additional medical evidence 
directly to the Board without a waiver of consideration by 
the agency of original jurisdiction (AOJ).  Review of the 
evidence reveals that it is duplicative of records already 
associated with the claims folder.  As such, this evidence 
need not be referred to the AOJ.  See 38 C.F.R. § 20.1304 
(2009).

For the reasons to be discussed more fully below, the issue 
of entitlement to a TDIU is addressed in the REMAND portion 
of the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  The Veteran's current low back disability, diagnosed as 
arthritis of the lumbar spine, is not etiologically related 
to active service.  

2.  Prior to February 14, 2006, the Veteran's anxiety 
reaction was not manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by medication.  

3.  As of February 14, 2006, the Veteran's anxiety reaction 
has not caused occupational and social impairment with 
reduced reliability and productivity.

4.  Prior to July 1, 2004, the Veteran's left knee disability 
was manifested by degenerative changes (arthritis) and pain 
on motion, but no more than moderate lateral instability.

5.  Since July 1, 2004, the Veteran's left knee disability 
has continued to manifest moderate lateral instability.

6.  The Veteran's left knee disability has not exhibited 
flexion limited to 30 degrees or less, or any limitation of 
extension, since July 1, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability on a direct basis have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for a compensable rating for service-
connected anxiety reaction have not been met prior to 
February 14, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9400 (2009).  

3.  The criteria for a rating in excess of 30 percent for 
service-connected anxiety reaction have not been met as of 
February 14, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, DC 9400 (2009).

4.  The criteria for a rating in excess of 20 percent for 
service-connected postoperative internal derangement of the 
left knee have not been met prior to July 1, 2004.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5257 
(2009).

5.  The criteria for a separate 10 percent rating, and no 
higher, for arthritis of the left knee have been met prior to 
July 1, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260 (2009).

6.  The criteria for an increased rating of 20 percent, and 
no higher, for service-connected postoperative internal 
derangement of the left knee with instability have been met 
as of July 1, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, DC 5257 (2009).

7.  The criteria for a rating in excess of 10 percent for 
service-connected postoperative internal derangement of the 
left knee with limited motion have not been met as of July 1, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 
5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009)

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376 - 77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir. Sept. 14, 
2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique 
and readily identifiable features.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Additionally, where symptoms are 
capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and receipt of 
medical treatment for such symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

The Veteran seeks service connection for a low back 
disability.  In the Board's July 2007 decision, it noted that 
the Veteran had posited two theories regarding entitlement to 
service connection for his back, namely that his current low 
back disability was caused or aggravated when he fell from a 
roof in 1989 and, alternatively, that his low back disability 
was caused by an in-service motor vehicle accident.  The 
first theory, service connection on a secondary basis, was 
denied by the Board in July 2007; therefore, the Board will 
only adjudicate the claim on the basis of Veteran's second 
theory, service connection on a direct basis.  

In this regard, the Veteran contends that he was involved in 
an automobile accident in 1971 or 1972 while on active duty.  
He reports that this was a very devastating accident and that 
he spent two to three weeks at the Holloman Air Force Base 
Hospital for his back (and left knee).  The Veteran also 
asserts that he continued to have complaints involving his 
low back after his discharge, and that the in-service injury 
to his back was further aggravated when he fell off a roof in 
1989.  See statements in support of claim received May 2004 
and December 2009; October 2004 VA Form 9; April 2007 
transcript; September 2007 VA Form 21-4138.  

The Veteran's service treatment records reveal that he was 
involved in a motor vehicle accident while riding as a 
passenger in September 1971, resulting in multiple soft 
tissue injuries that occurred in the line of duty.  See 
clinical record cover sheet and health record from USAF 
Hospital Holloman.  The day following the accident, the 
Veteran was seen at physical therapy due to the soft tissue 
injuries.  No mention of his back was made at the time, and 
the record of treatment relates to the issuance of crutches 
for his left leg/knee.  See Holloman USAF Hospital clinical 
record/consultation sheet.  

The Veteran underwent a separation examination in February 
1972, at which time clinical evaluation of his spine was 
normal and no notations regarding his back were made, though 
other complaints were noted.  See report of medical 
examination.  Prior to his actual separation from service in 
August 1972, the Veteran was treated for muscle spasm in his 
back, at which time he reported a twisting injury.  He was 
advised to return in five days if not improved.  See August 
1972 health record from Holloman USAF Hospital.  The 
remaining records from the Veteran's first period of active 
service are devoid of reference to complaint of, or treatment 
for, back problems.  

At the time of his second enlistment, the Veteran denied 
recurrent back pain, see May 1974 report of medical history, 
and clinical evaluation of his spine was consistently normal 
without reference to any back problems.  See May 1974, April 
1976 and March 1977 reports of medical examination.  Records 
from this period of service are devoid of reference to 
complaint of, or treatment for, back problems.  

The post-service medical evidence of record reveals that the 
Veteran has received treatment related to his back and has 
been diagnosed with degenerative arthritis of the lumbar 
spine.  See e.g., private and VA treatment records; August 
2009 VA compensation and pension (C&P) joints examination.  

At this juncture, the Board notes that the Veteran's 
contentions regarding an in-service motor vehicle accident 
have been corroborated, though an injury to his back as a 
result of the accident has not been corroborated.  Records 
from the hospital at Holloman Air Force Base do not 
corroborate his contention that he was hospitalized for two 
to three weeks related to a back injury.  Irrespective of the 
foregoing, the Board finds that the Veteran is competent to 
report that he injured his back as a result of the documented 
in-service motor vehicle accident.  See Layno, 6 Vet. App. at 
470 (1994).  For the reasons to be discussed more fully 
below, however, it does not find this assertion credible.  

The Veteran underwent VA C&P examinations in January 1978 and 
September 1979.  During both examinations, he reported 
injuring his left knee in a September 1971 motor vehicle 
accident, but made no mention about injuring his back at that 
time.  In fact, at the time of the September 1979 
examination, which was conducted as an assessment of his 
mental health status, the Veteran reported that the only time 
he had been hospitalized while in service was as a result of 
a knee injury sustained in the car accident.  

The Veteran reported falling down a ladder in December 1980.  
See Occ Health Clinic record.  He was seen in May 1985 by Dr. 
J.B. Boone at the El Paso Orthopaedic Surgery Group & Center 
for Sports Medicine with complaint of unchanged back pain, 
but it is unclear what the cause of his complaint was.  In 
April 1987, Dr. Boone reported that the Veteran had been 
doing well until April 1987, when he hurt himself at work.  
The following month, Dr. Boone reported that he was treating 
the Veteran for a low back problem with a likely diagnosis of 
low back sprain.  By July 1987, the Veteran was much better.  
See progress notes; letter to U.S. Department of Labor.  

During an April 1989 psychiatric assessment, the Veteran 
reported a back injury at work approximately three years 
prior (1986).  See record from Dr. A.M. Rodriguez Chevre.  

The Veteran reported falling off a roof on October 31, 1989.  
See March 1992 VA Form 21-4138.  This fall is corroborated by 
a November 9, 1989 record from Sierra Medical Center, where 
he was admitted on October 31, 1989 with complaints of mild 
back pain that had subsided at the time of the note.  X-rays 
at that time indicated some mild degenerative changes in the 
low back region.  No fractures were noted.  See also imaging 
report; November 8, 1989 record from Dr. Boone.  

The Veteran underwent a VA C&P general medical examination in 
November 2002, at which time his claims folder was reviewed.  
In pertinent part, he reported that he injured his lower back 
while on active duty in September 1971, when he was involved 
in a motor vehicle accident.  The Veteran indicated that he 
was taken to the emergency department at Holloman Air Force 
Base where he was evaluated by a military physician and 
treatment was provided with pain medications.  In August 
1972, he suffered a twisting injury resulting in a 
lumbosacral strain.  Treatment was provided with heat and 
pain medications at that time.  The Veteran reported that 
over the years, he had experienced persistent, intermittent 
low back pain.  He indicated that he suffered severe low back 
pain in 1989 when he fell off of a roof when his left knee 
gave way.  Since then, he had had constant, worsening low 
back pain.  The Veteran underwent a physical examination and 
the examiner reported the findings of a November 2002 x-ray 
of the lumbosacral spine, which contained an impression of 
congenital and degenerative changes involving the lumbar 
spine.  The Veteran was diagnosed with congenital and 
degenerative changes of the lumbar spine.  It was the 
examiner's opinion that it was as likely as not that the 
Veteran's current back condition was due to his left knee 
condition in that he has suffered constant low back pain 
since the 1989 injury, which was caused by giving way of his 
left knee.  See also imaging report.  

The Veteran underwent another VA C&P general medical 
examination in May 2003, at which time his claims folder was 
reviewed.  In pertinent part, the Veteran reported that he 
began having problems with his back in 1971, when he was 
involved in a motor vehicle accident.  This condition 
worsened after he fell from a roof during a job-related 
accident.  The examiner reiterated that the Veteran had 
problems with his back before and they got worse after the 
accident and that, most likely, this condition was not 
related to his knee as the Veteran claimed.  The Veteran 
denied receiving any treatment at that time for his back.  A 
physical examination was conducted that the examiner reported 
the November 2002 x-ray findings of the Veteran's lumbosacral 
spine.  The Veteran was diagnosed with chronic back strain 
secondary to congenital sacralization of the L5-S1 
intervertebral disk space and also secondary to diffuse 
osteoarthritis of the lumbar spine with no evidence of 
radiculopathy.  

The examiner reported that after reviewing the claims folder 
and VA medical records, and further questioning the Veteran 
about the way his job-related accident occurred, the Veteran 
did not fall because of his left knee condition.  Rather, as 
stated in the examination report, he fell from a roof because 
he jumped to avoid a slippery spot.  The examiner indicated 
that he tried to tell the Veteran that if one jumps on a 
slippery roof, they are going to fall, regardless of a knee 
or other condition.  After making this statement, it was the 
examiner's opinion that the Veteran's back condition was not 
related to his left knee because he had problems with his 
back before he injured it falling off the roof.  The examiner 
noted that this condition was not secondary to the fall, 
though the condition worsened because of the fall, not 
because of his left knee.  The examiner also noted that there 
was x-ray evidence of some congenital sacralization of the 
back that was causing most of the Veteran's back problems.  

The Veteran underwent a Magnetic Resonance Imaging (MRI) of 
the lumbar spine in February 2004.  The impression was 
multilevel, multifactorial degenerative change producing 
moderate canal stenosis most marked at the levels L3-4 and 
L4-5.  See imaging report from El Paso Orthopaedic Surgery 
Group.  

In a March 2004 letter, Dr. Boone reported that the Veteran 
injured his ankle in a 1989 fall from a roof.  As a result of 
that fall and as a result of abnormal biomechanics of his 
gait, he had subsequently injured his low back.  In other 
words, Dr. Boone reported, the pain in his back was related 
to the fall off the roof.  

The Veteran underwent a VA C&P joints examination in August 
2009, at which time his claims folder was reviewed.  In 
pertinent part, he reported that he began having problems 
with his back in 1971 following a motor vehicle accident, 
although he was not evaluated for this condition.  The 
Veteran underwent a physical examination, during which the 
examiner noted that the Veteran walked with an antalgic gait 
favoring the right that was associated with the problem 
involving his right foot, not his left knee disability.  The 
examiner reported that an x-ray of the lumbar spine taken in 
August 2009 contained an impression of mild facet arthritis 
and large degenerative osteophytes; pseudoarthrosis formation 
of L5, more on the right.  The Veteran was diagnosed with low 
back pain associated with degenerative arthritis of the 
lumbar spine.  

The examiner reported that following careful review of the 
claims folder, medical records, and current findings, it was 
her medical opinion that the current lower back disability is 
less likely than not associated with the injury while in 
service, particularly the motor vehicle accident in 1971.  
Any significant injury in the lower back more than 30 years 
earlier would have resulted in more significant findings 
shown radiographically.  The examiner noted that the Veteran 
had a post service injury in 1989, falling from a roof, and 
that problems in the lower back were more likely than not 
secondary to posture and gait problems, since the Veteran is 
now walking with an antalgic gait.  There was also evidence 
of pelvic tilt with upright position and ambulation.  The 
examiner noted that the most recent x-ray did not report 
sacralization of L5-S1.  

As noted above, the Board does not find the Veteran's 
assertions regarding an injury to his back at the time of the 
in-service motor vehicle accident to be credible.  While the 
Board does not doubt the sincerity of the Veteran's belief 
that he injured his back at that time, the evidence contains 
some inconsistencies that diminish the reliability of the 
Veteran's recollections.  

First, the Board must acknowledge that the service treatment 
records do document a back injury sustained by the Veteran 
during his first period of active service.  In this regard, 
the Veteran was seen in August 1972 with complaints of back 
spasm following a twisting injury, which occurred almost one 
year after the motor vehicle accident.  Despite this 
documented injury to his back, the Veteran denied recurrent 
back pain at the time of his second enlistment in May 1974.  
See report of medical history.  In addition, clinical 
evaluation of his spine was normal, and the Veteran did not 
report any problems with his back in May 1974, April 1976 or 
March 1977.  See reports of medical examination.  The 
statements made at the time of the Veteran's entry to a 
second period of service, and the findings made during 
examination during this period of service, are deemed more 
probative than the Veteran's statements made many years 
later.  

In that same vein, the Board notes that the first time the 
Veteran reported that his back was injured in the September 
1971 motor vehicle accident was at the time of the November 
2002 VA C&P general medical examination, more than thirty 
years after the incident occurred.  Prior to this, he 
consistently reported that his back had been injured as a 
result of on-the-job injuries or otherwise, without mention 
of a motor vehicle accident sustained back injury.  See 
December 1980 Occ Health Clinic record (fell down ladder); 
April 1987 record from Dr. Boone (injured at work that 
month); April 1989 psychiatric assessment conducted by Dr. 
Rodriguez-Chevre (back injury at work approximately three 
years prior (1986)); November 9, 1989 record from Sierra 
Medical Center (fell off roof on October 31, 1989; mild back 
pain that subsided by November 9, 1989).  

Based on the foregoing, which show inconsistencies in what 
the Veteran said while in service and in the years prior to 
filing his claim for service connection, the Board finds that 
the Veteran is not credible to the extent that he reports 
that he sustained a back injury in an in-service motor 
vehicle accident.  Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (credibility can be generally evaluated by a showing 
of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony).  

The Board also notes that there is no probative medical 
evidence of record establishing that the Veteran's diagnosed 
arthritis of the lumbar spine is etiologically related to 
active service, to include his incredible assertion that his 
back was injured in a motor vehicle accident.  Rather, 
despite the fact that the Veteran reported injuring his back 
in the September 1971 accident, the November 2002 and May 
2003 VA examiners did not provide a nexus opinion linking the 
two.  

The Board acknowledges that the November 2002 examiner 
reported that it was as likely as not that the Veteran's 
current back condition was due to his left knee condition in 
that he has suffered constant low back pain since the 1989 
injury, which was caused by giving way of his left knee.  In 
its July 2007 decision, however, the Board found the 
Veteran's statements about his knee giving way as the cause 
of the fall were not credible.  The Board may reject a 
medical opinion if the Board finds that other facts present 
in the record contradict the facts provided by the Veteran 
that formed the basis for the opinion.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 
Vet. App. 427 (2006).  As the Board previously determined 
that the Veteran's description of the fall off the roof is 
not credible, the opinion provided by the November 2002 VA 
examiner, who relied upon this incredible and unsubstantiated 
history, is afforded no probative weight.  

The Board also acknowledges that the May 2003 VA examiner did 
not establish the etiology of the Veteran's back problems, 
though s/he reported that this condition had worsened, but 
was not secondary to, the fall from the roof, while also 
noting that the Veteran had problems with his back before he 
injured it falling off the roof.  

The examiner who conducted the August 2009 VA examination 
reported that it was her medical opinion that the Veteran's 
current lower back disability is less likely than not 
associated with the injury while in service, particularly the 
motor vehicle accident in 1971.  The rationale employed by 
the examiner was that any significant injury in the lower 
back more than 30 years earlier would have resulted in more 
significant findings shown radiographically, in other words, 
on x-ray.  The examiner noted that the Veteran had fallen off 
a roof in 1989, and reported that his lower back problems 
were more likely than not secondary to posture and gait 
problems, since he is now walking with an antalgic gait and 
had evidence of pelvic tilt with upright position and 
ambulation.  

This rationale is supported by Dr. Boone, one of the 
Veteran's treating physicians, who reported in his March 2004 
letter that as a result of the 1989 fall off the roof with 
resulting abnormal biomechanics of his gait, the Veteran 
subsequently injured his low back.  In other words, the pain 
in the Veteran's back is related to the fall off the roof and 
change in gait brought about by that fall.  

In light of the foregoing, service connection for a low back 
disability is not warranted on a direct basis.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).  

II.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged 
ratings may be assigned if the severity of the disability 
changes during the relevant rating period.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2009).

		A.	Anxiety reaction

Service connection was originally established for anxiety 
reaction pursuant to 38 C.F.R. § 4.130, DC 9400 with a 10 
percent disability rating effective April 9, 1977.  See 
February 1978 rating decision.  The rating was subsequently 
reduced to zero percent (noncompensable) effective January 1, 
1982, and remained at that level until a 30 percent 
evaluation was established during the course of the Veteran's 
appeal, effective February 14, 2006.  See October 1981 and 
April 2006 rating decisions.  

The Veteran filed a claim for increased rating that was 
received at the RO on September 13, 2002.  The Veteran 
contends that he has relationship difficulties; difficulty 
sleeping; stays in the house isolated from everyone; has 
anger management problems; has purposely stayed away from 
people and situations that irritate him; has stopped 
drinking; has homicidal and suicidal ideation with homicidal, 
but not suicidal, plans; believes his psychiatric disability 
has hindered his ability to work; and is absent-minded, such 
that he is entitled to an increased rating.  See May 2004 
statement in support of claim; April 2007 transcript.  

As noted above, the Veteran's appeal concerning his service-
connected anxiety reaction remains before the Board despite 
the increased rating granted by the RO.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993).  In light of the foregoing, the Board 
will determine whether the Veteran is entitled to a 
compensable disability rating for anxiety reaction for the 
period between September 13, 2001 and February 13, 2006, and 
a rating in excess of 30 percent as of February 14, 2006.  
See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 509-
510.  

Pursuant to the General Rating Formula for Mental Disorders, 
a noncompensable evaluation is assigned when a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  38 
C.F.R. § 4.130, Diagnostic Code 9400 (2009).

A 10 percent rating is assigned when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by medication.  Id.  

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation on the basis of social impairment.  38 C.F.R. § 
4.126(b).

The Veteran completed a biopsychosocial questionnaire at the 
El Paso VA Health Care Center in November 2001, at which time 
he reported, in pertinent part, anxiety, depression, possible 
alcohol dependence, insomnia, isolative behavior, problems 
sleeping, and hatred towards authorities.  It was noted that 
the Veteran was upset with his divorce settlement and was 
pursuing alternatives to what he felt was an unfair 
determination.  He denied hospitalization for a psychiatric 
illness, outpatient psychiatric care, suicidal thought or 
attempt, homicidal thought and hallucinations (auditory and 
visual).  The Veteran indicated that problems sleeping were 
worse when he felt depressed.  

The Veteran was seen with complaint of anxiety and sleep 
problems in October 2002.  It was noted that he was trying to 
get his neurosis condition reinstated.  He reported that he 
had been going through a divorce for the past nine years, 
mostly due to properties his wife was disputing.  The Veteran 
also reported that he had a tumor in his head removed in July 
and had a lot of headaches.  He had isolated himself and 
would not leave the home.  It was noted that the Veteran 
lived alone and had a daughter, who he visited every other 
week.  He indicated that he lacked energy to go out, lost his 
job in July because he did not place a bid on time, and did 
not sleep well.  The Veteran reported that he had not been 
drinking since July due to his medications.  He indicated 
that he was very angry about the situation with his wife but 
denied suicidal or homicidal ideation and auditory and visual 
hallucinations.  The Veteran reported that he had a good 
support system with his mother and sisters.  He indicated 
that he would like to possibly take anti-depression 
medication and thought he would benefit from individual 
therapy.  The assessment was anxiety disorder.  See mental 
health individual note.  

The Veteran underwent a VA C&P mental disorders examination 
in June 2003, at which time his claims folder was reviewed.  
The examiner noted that several C&P examinations up through 
1990 failed to confirm a diagnosis of generalized anxiety 
disorder and that alcohol abuse was consistently mentioned.  
The examiner also noted that the original evaluation that led 
to a diagnosis of anxiety disorder could not be found.  The 
Veteran denied any formal inpatient or outpatient psychiatric 
treatment since his last evaluation.  He reported taking 
unknown sleeping pills from Mexico and occasionally obtaining 
medication from his brother.

The Veteran's spontaneous complaints centered around sleep 
disturbance and headaches.  Although he did not spontaneously 
make the connection, when asked, he confirmed that the 
headaches began with his brain tumor and continued to cause 
him difficulty, to include sleep disturbance.  The Veteran 
reported that every night, he had difficulty going to sleep 
and awakened during the night.  He reported that he may take 
sleeping pills or occasionally may drink a six-pack of beer 
in order to sleep.  The Veteran reported that he sometimes 
woke up with a choking sensation.  He also felt sleepy during 
the day, which contributed to irritability and which the 
Veteran asserted also contributed to anxiety.  It was noted 
that he experienced irritability mostly in traffic.  

The Veteran reported that things had not been the same since 
he retired from his job, which occurred at the time of his 
pituitary tumor.  Prior to that, he and his girlfriend would 
go out drinking several times a week, but he felt less 
"urge" to go out at the time of the examination.  It was 
noted that the Veteran may go out for a couple of hours once 
every week or two and may visit his mother.  His drinking had 
decreased greatly.  The Veteran reported that his girlfriend 
told him he does not communicate well.  He complained that 
headaches interfered with his interest in doing things.  
Aside from his frequent visits to his mother, seeing his 
girlfriend once every few weeks, and going out as noted 
before, the Veteran spent much of his time at home watching 
television.  

The Veteran reported that he worked at the local military 
base in refrigeration from 1977 until the time he was 
medically retired the year prior.  He said that he had a 
total of three suspensions for his insubordination and felt 
that his supervisors were unfair because he was given 
reprimands for being out of his area, whereas others behaved 
in a similar fashion and did not get in trouble.  The Veteran 
asserted that he was accused of flaring up at his supervisor; 
he denied missing work.  

Mental status examination revealed an alert, oriented, neatly 
groomed, middle-aged male, who appeared to be mildly anxious 
in the interview situation.  Speech was spontaneous, coherent 
and goal-oriented and he performed the clock drawing task 
without difficulty.  There was no evidence of delusions or 
hallucinations and the Veteran denied homicidal or suicidal 
ideation.  The examiner noted that the Veteran described a 
lifestyle centered around socialization associated with 
drinking up until the time of a serious medical illness, 
which seemed to have disrupted this pattern to a certain 
extent.  It was also noted that the Veteran continued to use 
unknown substances obtained from Juarez with a frequency 
which he could not really specify.  In view of these factors, 
the examiner noted that it was not possible to make a 
separate diagnosis of anxiety disorder.  Rather, the Axis I 
diagnosis made was polysubstance abuse, reportedly in partial 
remission.  A Global Assessment of Functioning (GAF) score of 
70 was assigned, which the examiner noted represented some 
mild symptoms but generally functioning fairly well within 
the constraints of his occupational and medical status.  It 
was also noted that the Veteran appeared capable of managing 
his own funds.  

In December 2004, the Veteran was alert and oriented times 
three, had no loss of recent and/or remote memories, had 
appropriate affect, and denied suicidal thoughts.  See 
primary care note.  

The Veteran underwent another VA C&P mental disorders 
examination in February 2006, at which time his claims folder 
and medical records were available and reviewed.  In 
pertinent part, he reported living by himself in his home.  
The Veteran was married before, separated in 1993 and finally 
divorced in 2001.  He reported that his divorce was a 
conflictual process which required him to pay what he 
considered an unreasonable and exorbitant settlement (50 
percent of his retirement).  The Veteran indicated that he 
had had a girlfriend for the past eight years but had not 
been seeing her very often lately and felt she was not honest 
with him.  He reported having a 14 year old daughter from his 
marriage, who he saw approximately every other weekend and 
during the summer.  He described his relationship with her as 
positive and reported that he enjoyed being with her and that 
she was what was keeping him sane.  The Veteran reported 
having several friends with whom he would sometimes go out 
drinking.  He also visited his mother regularly and sometimes 
saw his siblings, although not with frequency.  The Veteran 
reported few leisure pursuits or interests other than 
watching whatever was on the television.  

The Veteran denied a history of suicide attempts but reported 
a history of assaultiveness, to include a history of frequent 
fighting after leaving the military and engaging in domestic 
violence when married.  Problematic substance abuse was also 
noted and the examiner reported that the Veteran had a long 
history of alcohol and polysubstance abuse dating back to 
service.  He lost his driver's license at one point due to 
his accumulation of DWI's.  The Veteran denied receiving any 
treatment for this abuse, but stated that he had cut down on 
alcohol use and quit drug use on his own.  The examiner 
reported that the Veteran's current psychosocial functional 
status was moderately impaired, largely due to his anger 
towards his ex-wife, as well as feelings of depression and 
anxiety.  It was further noted that the Veteran had a history 
of alcohol and substance abuse and continued to occasionally 
socialize and drink with friends, although he stated it was 
no longer a problem.  

The examiner reported that the Veteran received his primary 
medical care at the VA in El Paso and went to Juarez, Mexico, 
on occasion to obtain over-the-counter prescriptions to help 
him sleep.  He denied outpatient treatment or any 
hospitalizations for a mental disorder.  The Veteran reported 
symptoms had been present during the past year but denied 
receiving any current treatment.  He complained of chronic 
anxiety, feelings of intense anger, periodic depression, 
sleep disturbance, fatigue and chronic headaches and neck 
stiffness.  These symptoms were noted to occur daily with 
moderate severity and duration may last up to several hours.  
The Veteran did not report any periods of significant 
remission.  He reported that his symptoms of anxiety and 
alcohol abuse began during service and that symptoms worsened 
upon his return home and his subsequent marriage.  He stated 
that the symptoms of anger and depression significantly 
worsened at the time of his divorce, and later when he was 
laid off and eventually decided to retire.  

Psychiatric examination revealed that the Veteran was neatly 
groomed, casually dressed and tense.  Speech was spontaneous, 
clear and coherent; attitude toward the examiner was 
cooperative and attentive; affect was labile; mood was 
anxious and dysphoric and the Veteran was tearful several 
times when reflecting on his life events and stressors.  It 
was noted that he was easily distracted and had a short 
attention span.  The Veteran reported that he often failed to 
concentrate when someone was telling him something and that 
he forgets to follow through on things he had agreed to.  He 
was oriented/intact to person, time and place and thought 
process was relevant and coherent.  The Veteran expressed 
being very preoccupied with his animosity towards his ex-wife 
and the court system that finalized his divorce decree, which 
he felt was very unfair.  The Veteran denied delusions but 
reported moderate sleep impairment, indicating that he awoke 
frequently, every two hours, and sometimes could not resume 
sleep, finding himself thinking about his daughter or his ex-
wife and his bitter divorce.  He was also sometimes awakened 
by pain or headaches.  The Veteran denied hallucinations, 
inappropriate behavior, obsessive/ritualistic behavior and 
panic attacks.  

The examiner noted that impulse control was fair as there 
were episodes of violence.  In pertinent part, the Veteran 
reported a history of fighting and some charges by his wife 
of "family and domestic violence," for which he was once 
arrested.  The Veteran reported occasional thoughts of 
feeling he was "useless" and having passive self-harmful 
thoughts.  He noted, however, that he was more inclined to 
ruminate about hurting others rather than himself.  The 
Veteran also reported that he had occasionally thought of 
going "postal" and getting revenge against his ex-wife or 
the lawyers and judge that ruled against him in his divorce.  
He added that he would not act on these impulses due to his 
love for his daughter and mother.  He noted that had it not 
been for his daughter, he would have probably done away with 
his ex-wife a long time ago.  The examiner noted an ability 
to maintain minimum personal hygiene but reported slight 
problems with traveling; moderate problems with shopping and 
driving; and severe problems with engaging in sports/exercise 
and other recreational activities.  The Veteran reported that 
he tried not to get into trouble while driving because of 
past DWI's and loss of license.  He did note, however, that 
he gets angry and impatient with traffic and "almost got 
into it" with other drivers several times.  Remote memory 
was normal but recent and immediate memory were mildly 
impaired.  The Veteran stated that he found he was getting 
"pretty absent-minded" and that he needed to write things 
down on lists and notes to help him remember.  

Axis I diagnoses of mood disorder, not otherwise specified 
(NOS); anxiety disorder, NOS, by history; alcohol dependence, 
in reported early partial remission; and polysubstance abuse, 
by history, were made.  A GAF score of 60 was assigned in 
reference to current functioning.  The examiner reported that 
changes in functional status and quality of life since the 
last examination included performance in employment, routine 
responsibilities of self-care, family role functioning, 
social/interpersonal relationships and recreation/leisure 
pursuits.  The examiner also noted that the Veteran's 
functional status and quality of life were moderately 
impaired due to recurrent symptoms of depression, anger, 
rumination on troubling thoughts, some anxiety, chronic sleep 
disturbance and pain.  The Veteran's history of alcohol and 
substance abuse no doubt contributed to an exacerbation of 
his symptoms of emotional dysregulation and the examiner 
noted that his history of mood disorder may well relate 
directly to his abuse of such substances.  The examiner also 
reported that the Veteran's prognosis for enhanced emotional 
functioning was guarded due to the fact that he had frequent 
mood dysregulation and continued to drink with friends, even 
if only on occasion, as he reported.  He had never been in 
behavior health treatment, although he expressed interest to 
a suggestion of such by the examiner.  The Veteran was noted 
to take medication at bedtime to aid in sleep and help with 
anxiety and depression; however, he remained chronically 
angry and preoccupied with his divorce proceedings, to the 
point of fanaticizing vengeful thoughts against his ex-wife 
and the presiding court.  

The Veteran was seen in August 2006, at which time he 
reported drinking about every other weekend.  He also 
reported that he was a loner and that he felt sad a lot, that 
he had trouble getting to sleep and staying asleep, and that 
he was very upset by, and felt he was unable to survive 
because of, the decision made in his divorce.  An Axis I 
diagnosis of alcohol abuse was made and a GAF score of 66 was 
assigned.  See SATP note.  

In October 2006, the Veteran was seen for 20 minutes of 
medication management and reported that he had not been doing 
well and was not taking any medications.  Main current 
stressors were financial related to his divorce settlement.  
Additionally, his daughter often asked him to buy her things 
that he could not afford.  Sleep was reported as poor and 
there was muscle tension in the neck and shoulders.  
Concentration was poor at times.  The Veteran denied thoughts 
of harming himself or others and an absence of psychosis was 
noted.  At times, the Veteran reported drinking two to three 
times a week and at other times, none at all.  The examiner 
noted that the Veteran was in no acute distress but his mood 
and affect were anxious.  There was no psychomotor agitation 
or retardation, eye contact was good, speech was normal, 
thought content was not psychotic and thought process was 
normal.  There was no suicidal or homicidal ideation.  The 
assessment (Axis I) was generalized anxiety disorder and a 
GAF score of 70 was assigned.  See mental health individual 
note.  The Veteran thereafter underwent six anger management 
classes between November 2006 and December 2006.  See mental 
health group notes.  

The Veteran was seen for 20 minutes of medication management 
in May 2007, at which time he reported that he had not been 
doing well as a result of multiple medical issues.  He 
reported headaches since a pituitary tumor resection in 2002 
and continuing anxiety and poor sleep.  The Veteran also 
reported financial issues related to his divorce settlement.  
He denied thought of harming himself or others, psychosis and 
substance abuse.  The examiner noted that the Veteran was in 
no acute distress though his mood and affect were anxious.  
There was no psychomotor agitation or retardation, eye 
contact was good, speech was normal, thought content was not 
psychotic and thought process was normal.  There was no 
suicidal or homicidal ideation.  The Axis I assessment was 
generalized anxiety disorder and a GAF score of 70 was 
assigned.  See mental health individual note.  

In August 2008, the Veteran was seen for 45 minutes, at which 
time he reported that he had problems maintaining sleep, 
indicating that he slept three to four hours per night and 
took two hours until the onset of sleep.  The Veteran also 
reported that he woke up three to four times per night to 
urinate and felt tired during the day.  He denied taking 
daytime naps and reported feeling irritable.  The Veteran 
vented that his ex-wife got 50 percent of his retirement and 
that he had been having financial difficulties, reporting 
that he felt his life had been "screwed up forever."  The 
examiner reported that the Veteran appeared upset about his 
current situation.  Mental status examination revealed that 
he was alert and oriented times four, and was verbal and 
cooperative.  Speech was clear and well-modulated of normal 
rate and volume.  Affect and mood were anxious and the 
Veteran denied suicidal/homicidal ideations, death wishes and 
auditory or visual hallucinations.  Memory was intact, flow 
of thought was linear, and insight and judgment were fair.  
The diagnostic impression was generalized anxiety disorder 
and a GAF score of 65 was assigned.  See id.  

The Veteran was seen for 25 minutes in January 2009.  He 
reported that he was sleeping approximately six to seven 
interrupted hours per night with two hours to onset of sleep 
initially.  The Veteran also reported that his anxiety had 
been fairly well controlled and described feeling good, not 
being as anxious, and not being mad all the time, though he 
indicated that his wife complained about him being on the 
defensive.  He denied taking daytime naps or falling asleep 
at a waiting area or while watching television.  Mental 
status examination revealed that the Veteran was alert and 
oriented times four and was verbal and cooperative.  Speech 
was clear and fairly well-modulated of normal rate and 
volume.  Eye contact was fair to good, affect was broad and 
mildly anxious, and mood was good.  There were no current 
suicidal or homicidal ideations, death wishes and auditory or 
visual hallucinations.  Flow of thought was linear, memory 
was intact, and insight and judgment were fair.  The 
diagnostic impression was generalized anxiety disorder.  See 
id.  

The Veteran was seen for 20 minutes of medication management 
in May 2009.  He reported problems sleeping related to onset 
and maintenance of sleep.  The Veteran also reported sleeping 
four to five interrupted hours per night and indicated that 
his medication did not seem to be working.  He also reported 
drinking four to five beers per time once every two weeks.  
The Veteran indicated that he slept poorly since he urinated 
more often and that without drinking, he got up three times 
per night.  He asserted that he had to go outside at night 
because the openness allowed him to feel calmer.  The Veteran 
reported waking up as if he were suffocating.  Mental status 
examination revealed that the Veteran was alert and oriented 
times four and verbal and cooperative.  Speech was clear and 
fairly well-modulated of normal rate and volume, eye contact 
was good, affect was anxious to broad, and mood was down due 
to inability to sleep.  The Veteran denied current 
suicidal/homicidal ideations, death wishes and auditory or 
visual hallucinations.  Flow of thought was linear, memory 
was intact, and insight and judgment were fair to good.  The 
diagnostic impression was generalized anxiety disorder.  See 
id.  

That same day, the Veteran was seen for a biopsychosocial 
assessment, at which time he reported referring himself to 
the clinic.  His chief complaints were sleeping problems and 
anxiety.  The Veteran denied any inpatient or outpatient 
psychiatric care, any homicidal or suicidal ideations, and 
any visual or auditory hallucinations.  He reported sleeping 
four to five hours per night and eating three meals a day.  
The Veteran reported drinking four to five beers every other 
weekend and smoking weed maybe once a year.  He denied ever 
attending AA or NA meetings and denied any other compulsive 
behaviors.  The Veteran reported living by himself in a home 
he owned and indicated that his current living situation was 
safe.  He indicated that he enjoyed watching television in 
his spare time.  The Veteran reported that he was currently 
divorced and had been divorced since 2001.  He indicated he 
had been married for 13 years and got a divorce due to 
conflict of interest.  He denied a relationship with his ex-
wife and reported that he saw his 17 year old daughter, with 
whom he reported a very good relationship.  The Veteran 
denied any financial stress at that time and reported seeing 
two to three friends on a weekly basis.  He reported that the 
most important person in his life was his daughter, and 
indicated that he liked to go to the mall with her and spend 
time with her.  The Veteran denied any current parole or 
probation but reported three to four past DWI's and one 
conviction.  See May 2009 BHS biopsychosocial assessment.  

The Veteran reported that he felt drowsy during the day and 
did not sleep well at night in June 2009.  He indicated that 
he was sleeping in two hour stages, sleeping five to six 
interrupted hours per night, and felt more rested in the 
morning.  He reported taking a muscle relaxant in addition to 
medication for sleep and anxiety.  The Veteran denied 
suicidal or homicidal ideations, death wishes and auditory or 
visual hallucinations.  The diagnostic impression was 
generalized anxiety disorder.  See mental health telephone 
note.  

The Veteran underwent a VA C&P mental disorders examination 
in August 2009, at which time his claims folder and medical 
records were reviewed.  The examiner reported outpatient 
treatment in 2002 and between 2006 and 2009 for anxiety 
neurosis, generalized anxiety disorder, alcohol abuse and 
nicotine dependence.  There were no hospitalizations for a 
mental disorder.  Current treatment included anti-depressant 
and anti-anxiety medication and individual psychotherapy.  
The Veteran reported that therapy was ok but he was still 
having problems with anxiety and sleeping.  He indicated that 
he had anxiety and sleep difficulty on a daily basis.  He 
reported that he had trouble being around people for too long 
such that he gets anxious and cannot breathe and has to go 
outside and walk around if he gets too anxious.  

Examination revealed that he was clean and neatly groomed, 
cooperative towards the examiner, and with appropriate affect 
and anxious mood.  Psychomotor activity and speech were 
unremarkable.  The Veteran reported mild 
attention/concentration difficulties and indicated that he 
had problems paying attention and sometimes had trouble 
paying attention to what people are saying or when reading.  
He was intact to person, time and place, thought process and 
content were unremarkable, there were no delusions, the 
Veteran understood the outcome of his behavior, intelligence 
was average, and the Veteran partially understood that he had 
a problem.  The Veteran reported difficulty both falling and 
staying asleep.  He stated that he could not sleep and 
worried about family and some things he saw in service.  He 
indicated that he had feelings of fatigue due to lack of 
sleep the night prior and also reported weekly combat-related 
nightmares.  The examiner noted no inappropriate or 
obsessive/ritualistic behavior.  The Veteran reported weekly 
and moderate panic-like attacks and stated that he felt like 
he could not breathe so he would go outside and walk around.  
He also described it as a choking sensation.  The Veteran 
denied the presence of homicidal or suicidal thoughts.  
Impulse control was fair.  The Veteran reported that he gets 
mad very easily and that was why he stays by himself most of 
the time.  He indicated that he used to have confrontations 
at work and reported a past history of domestic violence.  

The examiner noted that the Veteran was able to maintain 
minimum personal hygiene but had slight-moderate problems 
with shopping, engaging in sports/exercise, and other 
recreational activities.  Remote and immediate memory were 
normal because the Veteran was able to recall five presidents 
and repeat five digits forwards and backwards, but recent 
memory was mildly impaired because the Veteran was only able 
to recall two out of three words after five minutes.  The 
Veteran reported problems with short-term memory and the need 
to write things down to remember them.  

Axis I diagnoses of generalized anxiety disorder, alcohol 
abuse in sustained partial remission and nicotine dependence 
were made.  The examiner reported that symptoms related to 
generalized anxiety disorder were manifested by excessive 
anxiety or worry occurring more days than not for at least 
six months about a number of events or activities.  The 
examiner further noted that the Veteran reported some 
symptoms of posttraumatic stress disorder (PTSD), but did not 
meet the full criteria for the diagnosis.  The examiner also 
noted that the diagnosed alcohol abuse and nicotine 
dependence appeared to be related to the diagnosis of 
generalized anxiety disorder as the Veteran reported that 
using alcohol and nicotine products were a way of coping with 
anxiety.  A GAF score of 62 was assigned based on the 
diagnosis of generalized anxiety disorder alone.  

The examiner reported that in regard to the Veteran's mental 
status and work history, it was likely that his discord with 
supervisors and co-workers, specifically his anger outbursts 
and physical confrontations, may have had significant impact 
on his functioning.  These difficulties interfered with his 
normal occupational environment and would have likely been 
problematic in many employment situations.  It was noted that 
the Veteran denied any difficulties with 
attention/concentration and memory while employed.  

The examiner noted that the signs and symptoms of the 
Veteran's disability resulted in deficiencies in judgment 
(history of alcohol and marijuana abuse, anger outbursts, and 
current nicotine dependence), thinking 
(attention/concentration difficulties; memory problems; some 
cognitive symptoms of PTSD and ruminations), family relations 
(history of divorce), work (history of discord with 
supervisors and co-workers; history of physical 
confrontations with co-workers ; history of poor social 
interactions), and mood (feelings of anxiety and anger).  

The Board acknowledges the assertions made by the Veteran and 
finds that he is competent to describe his symptoms.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also 
finds that the Veteran's assertions regarding his psychiatric 
functioning are credible.  The evidence of record, however, 
does not support the assignment of a compensable rating for 
anxiety reaction prior to February 14, 2006.  

As an initial matter, although the Veteran reported during 
the June 2003 examination that he took sleeping pills he 
obtained from Mexico and occasionally took his brother's 
medication, there is no evidence to suggest that he himself 
had been prescribed medication to deal with his psychiatric 
problems.  In addition to the statements he made during the 
June 2003 examination, the Veteran had previously indicated 
that he would like to possibly take anti-depressant 
medication, not that he was taking prescription medication.  
See October 2002 mental health individual note.  In short, 
there is no evidence to support a finding that the Veteran's 
symptoms were controlled by medication.  

Secondly, prior to February 14, 2006, the Veteran 
consistently reported that he was not working as a result of 
a condition other than his psychiatric disability.  In that 
regard, he reported that he lost his job in July 2002 because 
he did not place a timely bid, see October 2002 mental health 
individual note, and during the June 2003 VA examination, the 
Veteran reported that he been medically retired around the 
time he had a tumor removed from his pituitary gland.  The 
Board acknowledges that at the time of the June 2003 
examination, the Veteran also reported three prior 
suspensions for insubordination and that he had been accused 
of flaring up at a supervisor, but there is no indication 
that these incidents decreased the Veteran's work efficiency 
and ability to perform occupational tasks, as the Veteran 
also denied missing work.  In other words, the evidence does 
not support a finding of occupational impairment as a result 
of the Veteran's psychiatric disability.  

Lastly, there is no evidence to support a finding of social 
impairment.  While the Board acknowledges the Veteran's 
divorce and his assertion that he had become isolative, the 
Veteran reported seeing his daughter every other week, having 
a good support system in his mother and sisters, and going 
out for a couple of hours once every week or two with his 
girlfriend and to visit his mother.  See October 2002 mental 
health individual note; June 2003 VA examination.  These 
findings do not indicate that the Veteran's psychiatric 
disability had impaired him socially.  

For the foregoing reasons, the evidence of record does not 
more nearly approximate the criteria for the next higher, 10 
percent, rating.  In addition, the only GAF score assigned 
during this period of time was 70, which represents some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships.  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, D.C., American Psychiatric Association 
(1994) (DSM-IV).  In the absence of evidence of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by medication, a compensable rating is not 
warranted prior to February 14, 2006.  

The evidence of record also does not support the assignment 
of a rating in excess of 30 percent for anxiety reaction as 
of February 14, 2006.  The Board acknowledges the GAF scores 
assigned to the Veteran since that date have ranged between 
60 and 70.  GAF scores of 51 to 60 represent moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning; and, as noted above, GAF scores of 61 to 
70 represent some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM-IV.  A GAF score generally reflects 
an examiner's finding as to the Veteran's functioning score 
on that day and, like an examiner's assessment of the 
severity of a condition, is not dispositive.  Rather, the GAF 
score must be considered in light of the actual symptoms of 
the Veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a) (2009).

In this case, the subjective symptoms exhibited by the 
Veteran do include anger, anxiety, loneliness, irritability, 
ideas of aggression, impaired sleep, depressed mood, memory 
impairment, social withdrawal/isolation, disturbances of 
motivation and mood, and impaired affect.  There is no 
evidence, however, of such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment or abstract thinking; or 
difficulty in establishing and maintaining effective social 
relationships.  Importantly, during the February 2006 VA 
examination, the Veteran reported having several friends with 
whom he would go out drinking, visiting his mother regularly, 
occasionally seeing his siblings, and seeing his daughter 
approximately every other weekend and during the summer.  
During the May 2009 biopsychosocial assessment, he reported 
seeing two to three friends on a weekly basis and going to 
the mall with his daughter.  

The Board acknowledges that the August 2009 VA examiner 
reported that the signs and symptoms of the Veteran's 
disability resulted in deficiencies in judgment, thinking, 
family relations, work and mood.  More specifically, the 
examiner noted a history of alcohol and marijuana abuse, 
anger outbursts, and current nicotine dependence in regards 
to impaired judgment; a history of divorce in regards to 
impaired family relations; and a history of discord with 
supervisors and co-workers, a history of physical 
confrontations with co-workers, and a history of poor social 
interactions in regards to impaired work.  The Board notes 
that some of the findings specifically reported by the 
examiner pre-date the time frame beginning in February 2006.  
In this regard, the Veteran's reported history of 
assaultiveness took place after leaving the military and 
during his marriage, which ended around 2001.  His reported 
history of discord with supervisors and co-workers and 
history of physical confrontations with co-workers took place 
prior to approximately July 2002, as this was the time when 
the Veteran reported retiring from work.  

In light of the foregoing, the Board finds that the evidence 
of record does not more nearly approximate the criteria for 
the next higher (50 percent) rating.  As such, a rating in 
excess of 30 percent for anxiety reaction is not warranted as 
of February 14, 2006.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

		
        

B.	Left knee disability

Service connection was initially granted for tear of medial 
and lateral menisci, left knee, residuals of injury, with a 
10 percent evaluation pursuant to 38 C.F.R. § 4.71a, DC 5257, 
effective April 9, 1977.  See February 1978 rating decision.  
The rating was subsequently increased to 20 percent pursuant 
to DC 5258, but the effective date remained the same.  See 
September 1978 Board decision.  The rating was reduced to 10 
percent, effective January 1, 1982, and then raised back to 
20 percent, effective February 7, 1989, both pursuant to DC 
5257.  See October 1981 and June 1989 rating decisions.  The 
disability was recharacterized as postoperative internal 
derangement of the left knee in an October 1993 rating 
decision.  A temporary 100 percent rating was also granted 
between April 2, 1993 and May 31, 1993, after which the 20 
percent rating resumed.  

The Veteran filed a claim for increased rating that was 
received by the RO on September 13, 2002.  The RO initially 
continued the 20 percent evaluation assigned for 
postoperative internal derangement of the left knee under DC 
5257, but then discontinued the 20 percent evaluation and 
granted two separate 10 percent ratings for postoperative 
internal derangement of the left knee with instability and 
postoperative internal derangement of the left knee with 
limited motion, all effective July 1, 2004.  The 10 percent 
rating for instability was assigned pursuant to DC 5257 and 
the 10 percent rating for limited motion was assigned 
pursuant to DC 5260.  See July 2004 rating decision.  

In light of the foregoing, the Board will consider whether 
the Veteran is entitled to a disability rating in excess of 
20 percent for postoperative internal derangement of the left 
knee for the period prior to July 1, 2004 and disability 
ratings in excess of 10 percent for postoperative internal 
derangement of the left knee with instability and 
postoperative internal derangement of the left knee with 
limited motion as of July 1, 2004.  See Francisco, 7 Vet. 
App. at 58; Hart, 21 Vet. App. at 509-510.  

The Veteran contends that he is entitled to increased ratings 
because he is experiencing more pain and problems with his 
left knee, including the ACL tear.  He reports flareups twice 
a week, depending on the activity during the day, swelling, 
locking, instability, weakness, and the need for a brace.  
See May 2004 statement in support of claim; April 2007 
transcript.  The Board finds that he is competent to describe 
his symptoms and that his assertions are credible.  See 
Layno, 6 Vet. App. at 470.  

Other impairments of the knee are rated pursuant to DC 5257, 
which provides ratings of 10, 20 and 30 percent for slight, 
moderate, and severe recurrent subluxation or lateral 
instability, respectively.  

The rating criteria provided for limitation of motion of the 
knee and leg are found at 38 C.F.R. § 4.71a, DCs 5260 and 
5261.  DC 5260 provides ratings for limitation of flexion.  
Flexion of either leg limited to 60 degrees is 
noncompensable, flexion limited to 45 degrees merits a 10 
percent rating, limitation of flexion to 30 degrees warrants 
a 20 percent evaluation, and a 30 percent evaluation requires 
that flexion be limited to 15 degrees.  DC 5261 provides 
ratings of 0 percent for extension limited to 5 degrees, 10 
percent for extension limited to 10 degrees, 20 percent for 
extension limited to 15 degrees, 30 percent for extension 
limited to 20 degrees, 40 percent for extension limited to 30 
degrees, and 50 percent for extension limited to 45 degrees.  
For rating purposes, normal range of motion of the knee is 
from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

The medical evidence of record related to the Veteran's left 
knee consists entirely of VA C&P examination reports, which 
will be discussed in detail below.  The Veteran did receive 
private treatment for his left knee, but none of these 
records are dated between September 13, 2001 and the present.  
Rather, all private treatment pre-dates the September 2001 
timeframe.  In addition, although the Veteran has received 
substantial VA treatment for various medical problems, there 
is no evidence he has received VA treatment related to his 
left knee.  

The Veteran underwent a VA C&P general medical examination in 
November 2002, at which time his claims folder was reviewed.  
He reported current pain, which he described as constant and 
sharp with radiation proximally up the left leg and which he 
quantified at a level four to six on a scale of ten.  The 
pain was accompanied by instability and a feeling that his 
left knee was going to give way.  The Veteran indicated that 
his left knee had given way resulting in injuries over the 
years.  The Veteran also described occasional left knee 
swelling.  The pain was exacerbated by walking, bending of 
the left knee, squatting and ascending and descending stairs.  
The Veteran was unable to run.  The pain was reportedly 
partially alleviated by rest, ibuprofen, which he took twice 
daily, and Anaprox, which he took daily.  It was noted that 
the Veteran utilized a hinged brace.  The Veteran reported 
that this condition limited his daily activities and had made 
it impossible for him to work in his occupational field.  

Physical examination revealed no evidence of edema, effusion, 
redness, heat or abnormal movement of the left knee.  There 
was no deformity but mild atrophy of the left quadriceps 
muscle was reported, as well as tenderness to palpation on 
the lateral and medial aspects of the left knee.  The 
examiner also reported well-healed arthroscopic surgery 
scars.  Active and passive range of motion testing revealed 
flexion to 140 degrees and extension to zero degrees.  Pain 
began at 120 degrees on flexion and at negative 10 degrees on 
extension and was visibly manifested in the left knee on 
motion.  The examiner also reported 1+ crepitus.  On acute 
flareups of pain, there is probably 50 percent less range of 
motion, however an exact degree could not be given as it was 
not possible or feasible.  There was no collateral ligament 
laxity but moderate anterior drawer sign was noted and the 
examiner indicated that the Veteran walked with an antalgic 
gait secondary to left knee pain.  

The examiner reported that a November 2002 x-ray of the 
Veteran's left knee showed no significant bony or joint 
abnormalities present and normal soft tissues.  The 
impression was normal examination; no significant change 
noted to have occurred since April 2000 films.  The April 
2000 films were also reported, which contained an impression 
of osteoarthritic changes present involving osteophytes 
formation of the patella and tibial spine with narrowing of 
the tibio-femoral joint space both medially and laterally but 
more severe in the medial aspect of the joint.  The Veteran 
was diagnosed with postoperative residuals, status post 
medial and lateral partial meniscectomies, anterior cruciate 
ligament repair with degenerative changes and laxity of the 
left knee.  

The Veteran underwent another VA C&P general medical 
examination in May 2003, at which time his claims folder was 
reviewed.  He reported left knee pain that was constant and 
moderate and associated with flareups that depend on the 
activities that he has during the day, with severe pain that 
only happens if he forgets to take pain medications.  The 
examiner indicated that the Veteran did not regularly have 
any flareups when taking medication.  The Veteran also 
reported occasional swelling to the joint, but denied 
stiffness.  He also reported increased weakness that was 
associated with a feeling that his left knee is unstable 
because he has some give outs that happen once a week and 
lock ups at least once or twice a week.  Besides that, he had 
increased fatigue and lack of endurance.  Treatment was 
reported as Anaprox twice a day and Motrin on an as needed 
basis for severe pain.  Activities and conditions that made 
the left knee pain worse included prolonged walking, kneeling 
or squatting.  Besides the analgesic medication, rest made 
the pain better.  The Veteran reported that he used a knee 
brace during flare ups only.  

Physical examination of the left knee revealed no muscle 
atrophy or wasting in any aspect of his lower extremity.  The 
examiner reported that he did not see any specific surgical 
scar on the left knee and that if there is any, it was barely 
visible.  There was no swelling or redness on the joint, but 
mild tenderness to deep palpation on lateral motion of the 
left knee patella was noted.  Flexion was to 140 degrees with 
only mild discomfort felt and extension was to zero degrees 
without pain or discomfort.  Mild crepitus was noted with 
flexion.  Lateral collateral ligament examination was 
positive with mild internal and external motion of the left 
knee.  The left knee drawer sign was positive with moderate 
anterior displacement of the knee.  There was also some mild 
tenderness to deep palpation in the anterior and lateral 
aspect of the joint.  On repetitive motion, there was no 
apparent fatigability and there was no apparent decrease in 
motion.  It was the examiner's estimate that during acute 
flareups of pain, there was only about 20 percent reduction 
of flexion, an estimate based on physical examination and x-
ray results.  An exact degree could not be provided because 
the examiner found that impossible.  The examiner reported 
the November 2002 x-ray findings and diagnosed the Veteran 
with symptomatic left knee mild osteoarthritis and residuals 
of left knee meniscal tear status post meniscal tear and 
anterior cruciate ligament repair with secondary moderate 
chondromalacia of the right [sic] knee.  

The Veteran underwent a VA C&P joints examination in February 
2006, at which time his claims folder was reviewed.  He 
complained of left knee pain, which was described as constant 
and mild with associated flare up that depended on activity.  
The Veteran stated that the pain was usually moderate in 
intensity, usually lasted for one hour or sometimes two to 
three days, and most of the time was relieved with 
ibuprophen.  He also reported some stiffness and swelling 
that happened at least once a week.  The Veteran also 
considered his left knee unstable because he noticed that it 
is weak.  He also reported some give outs at least two to 
three times a week and some lock ups that happen at least 
once or twice a day.  The Veteran also was noted to have 
increased fatigue and lack of endurance because of his joint 
problem.  Medical treatment included one tablet of Motrin two 
times a day or even four times a day.  Activities and 
conditions that made his pain worse included any kneeling or 
squatting.  Even normal walking or prolonged sitting made the 
pain worse.  Activities and conditions that made it better 
included Motrin and rest.  The Veteran denied the use of any 
knee brace.

Physical examination revealed no muscle atrophy or wasting in 
any aspect of the lower extremity.  There was no swelling or 
redness on the left knee, but mild tenderness to deep 
palpation and lateral motion of the left knee patella was 
noted.  Flexion was to 140 degrees with no pain or discomfort 
and no crepitance was palpated with flexion.  Extension was 
to zero degrees with no pain or discomfort.  The lateral 
collateral ligament examination was negative and drawer sign 
was positive with moderate anterior displacement of the knee.  
The McMurray sign for meniscal tear was also negative.  On 
repetitive flexion, there were no signs of fatigability or 
changes in flexion.  It was the examiner's estimate that 
during acute flare ups, there would not be any changes of 
flexion and the examiner did not consider the Veteran to have 
any functional impairment during acute flare ups.  It was the 
examiner's estimate that after repetitive use of the knee, 
there was going to be some mild functional limitation at the 
end of the day and most of the time, manifested by pain.  

The examiner reported the findings of bilateral knee series 
performed February 2006.  On the left side, there was some 
narrowing of the lateral half of the knee with osteophytic 
spurring laterally and medially.  There was a light concave 
appearance to the medial half of the tibial plateau, which 
was probably related to the presence of the prominent 
osteophyte medially and extended upward and medially from the 
tibial plateau producing an apparent concave appearance.  
Minimal osteophytic change was seen superiorly arising from 
the patella.  There was no fluid seen in the joint.  The 
impression was degenerative changes in the left knee 
involving the medial and lateral aspect of the tibiofemoral 
joint.  Changes described may be due to osteoarthritis but 
the fact that they are unilateral makes us suspect that they 
may be related to an old injury.  There has been no 
significant change since the earlier study of July 2003.  The 
examiner also reported the findings on MRI conducted in 
February 2006.  The impression was three compartment 
chondromalacia most prominent in the patellofemoral 
compartment; markedly attenuated of the menisci may be the 
sequela of previous meniscectomy; and chronic tear of the 
anterior cruciate ligament.  

The Veteran was diagnosed with symptomatic left knee 
osteoarthritis, unchanged since two and one-half years ago; 
and residuals of left knee meniscal tear with status post 
meniscal repair and anterior cruciate ligament repair with 
secondary moderate chondromalacia of the left knee, improved 
since about two and one-half years ago.  The examiner 
commented that the Veteran's left knee had been improving 
because he reported improvement of pain from moderate in 2003 
to mild at the time of this examination.  

The Veteran underwent another VA C&P joints examination in 
August 2009, at which time his claims folder was reviewed.  
He reported that since the 2006 VA examination, his left knee 
had been getting worse, but he denied any new procedure since 
then.  The Veteran asserted that there was a constant ache 
all around the left knee, which he described as moderate to 
severe in intensity.  He reported episodes of flares of sharp 
pain severe in intensity and precipitated by prolonged 
walking/standing and flexion of the knee.  This pain was 
alleviated by taking Codeine two times a day.  For about a 
week, he had been taking Vicodin, one tablet daily, but 
mostly for the problem with his right ankle and heel.  The 
Veteran reported swelling of the left knee usually in the 
afternoon after walking during the day.  He denied warmth or 
redness.  There was fatigability and lack of endurance and 
the Veteran stated that the left knee gave way laterally when 
walking and would lock when he missed a step on the floor.  
The Veteran reported that he used a knee brace when going to 
the store, which helped to stability the knee, but denied the 
use of a cane or crutches.  In the past 12 months, there was 
no hospitalization, emergency room visits, or period of 
incapacitation secondary to the left knee condition.  The 
Veteran reported mild effects with activities of daily 
living.  

Physical examination revealed no swelling or erythema but 
there was tenderness along the lateral aspect and 
posterolaterally.  No evidence of effusion was noted but 
there was mild crepitus.  Range of motion revealed flexion to 
125 degrees with pain between 100 and 125 degrees.  Following 
repetitive movements, there was no further limitation noted.  
Extension was zero degrees.  During flares, it was the 
examiner's estimate that there would be limitation of flexion 
at 120 degrees secondary to pain.  It was also the examiner's 
assessment that there would be mild functional impairment of 
the left knee with flares.  Evaluation of stability revealed 
mild anterior and lateral instability with Lachman's, 
anterior drawers and valgus stress.  Posterior drawers and 
McMurray's were negative.  

The examiner reported that x-ray of the Veteran's left knee 
taken in August 2009 showed degenerative narrowing of the 
medial margin of joint space and also some narrowing 
laterally scalloping deformity of tibial plateau.  The x-ray 
was negative for fracture or dislocation but a spur off the 
anterior superior patella was noted.  The impression was mild 
degenerative arthritis; similar findings compared with 
February 2006.  The Veteran was diagnosed with history of 
left knee injury with left knee internal derangement, mild 
anterior/lateral instability, and mild degenerative 
arthritis.  

The evidence of record does not support the assignment of a 
rating in excess of 20 percent under DC 5257 for 
postoperative internal derangement of the left knee prior to 
July 1, 2004 as the Veteran did not exhibit severe recurrent 
subluxation or lateral instability.  Rather, during the 
November 2002 VA examination, physical examination of the 
Veteran's left knee revealed no abnormal movement and x-ray 
taken at that time showed normal soft tissues without joint 
abnormality and without mention of subluxation.  Moreover, 
there was no collateral ligament laxity and only moderate 
anterior drawer sign.  See November 2002 VA examination 
report (emphasis added).  During the May 2003 VA examination, 
the Veteran reported that his knee gave out about one time 
per week and examination revealed positive lateral collateral 
ligament and drawer sign testing with moderate anterior 
displacement of the knee.  See May 2003 VA examination report 
(emphasis added).  

The Board has considered whether based on the evidence dated 
prior to July 1, 2004, the Veteran is entitled to a separate 
rating for limitation of extension or flexion of the left 
knee.  See VAOPGCPREC 9-04; VAOPGCPREC 23-97.  During both 
the November 2002 and May 2003 VA examinations, he exhibited 
flexion to 140 degrees and extension to zero degrees, which 
represent normal range of motion.  See 38 C.F.R. § 4.71a, 
Plate II.  During the November 2002 VA examination, however, 
the examiner reported mild atrophy of the left quadriceps 
muscle, pain at 120 degrees of flexion and at negative 10 
degrees of extension, and crepitus.  The examiner also 
reported that there was probably 50 percent less range of 
motion on acute flareups of pain, but an exact degree could 
not be provided.  In addition, during the May 2003 VA 
examination, the examiner noted no muscle atrophy or wasting 
and no apparent fatigability, no pain or discomfort during 
range of motion testing, and no decrease in motion on 
repetitive testing, but did estimate about 20 percent 
reduction of flexion during acute flareups of pain.  The 
examiner, however, could not provide an exact degree of 
flexion lost during acute flareup.  

The medical evidence dated prior to July 1, 2004 reveals that 
the Veteran had degenerative changes (arthritis) in his left 
knee accompanied by pain and limitation of function.  See VA 
examination reports dated November 2002 (reporting findings 
on x-rays taken April 2000 and November 2002) and May 2003.  

Arthritis is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
appropriate upon x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
rating is appropriate upon x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, DC 5003.  Under 38 C.F.R. § 4.59, painful 
motion is an important factor of disability from arthritis 
and actually painful joints are entitled to at least the 
minimum compensable rating for the joint.

In light of the foregoing, the Board finds that prior to July 
1, 2004, the Veteran is entitled to a 10 percent rating under 
DCs 5003-5260 for the arthritis in his left knee and 
associated pain with flexion, as this is the minimum 
compensable rating allowed under DC 5260.  See §§ 4.40, 4.45, 
4.59.  In essence, the Board is extending the separate 10 
percent rating assigned by the RO under DC 5260 as of July 1, 
2004 to the time period prior to that date.  A separate 10 
percent rating for the pain and limitation of function 
exhibited with extension of the left knee, however, is not 
warranted since assigning two, separate compensable ratings 
based on painful motion under two separate diagnostic codes 
(i.e., under DCs 5260 and 5261) would be in violation of the 
rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  
The Veteran has consistently demonstrated normal extension of 
the knee to 0 degrees.  Additionally, a rating in excess of 
10 percent is not warranted for limited flexion under DC 
5260, as even with 50 percent less range of motion with 
flare-ups of pain as reported on VA examination in November 
2002, flexion would be limited to only 70 degrees; whereas, 
flexion limited to 30 degrees is required for the assignment 
of a 20 percent rating.

The Board has also considered whether prior to July 1, 2004, 
the Veteran's service-connected left knee disability may be 
rated under other diagnostic codes related to the knee and 
leg.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The remaining diagnostic codes are simply not applicable to 
the Veteran's disability as it is neither contended nor shown 
that his left knee involves ankylosis (DC 5256); dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint (DC 5258); malunion of the 
tibia and fibula with moderate or marked knee or ankle 
disability, or nonunion of the tibia and fibula with loose 
motion, requiring a brace (DC 5262); or genu recurvatum (DC 
5263).  See VA C&P examinations dated November 2002 and May 
2003; November 2002 x-ray report.  

The Board acknowledges that the Veteran previously had left 
knee arthroscopic surgery to repair the meniscus, but finds 
that DC 5259, which provides a 10 percent rating for 
symptomatic removal of the semilunar cartilage, is not for 
application because this would be in violation of the rule of 
pyramiding.  See 38 C.F.R. § 4.14.  

In addition to the separate 10 percent rating assigned for 
left knee arthritis prior to July 1, 2004, the evidence of 
record also supports the assignment of a 20 percent 
evaluation, rather than a 10 percent evaluation, under DC 
5257 for postoperative internal derangement of the left knee 
with instability as of July 1, 2004.  This is so because 
during the February 2006 VA examination, the Veteran reported 
that his knee gave out at least two to three times per week 
and the examiner reported that there was moderate anterior 
displacement of the knee during drawer sign testing, see 
February 2006 VA examination report (emphasis added), and 
during the August 2009 VA examination, the Veteran reported 
that his left knee gave way laterally when walking around.  
The Board acknowledges that the August 2009 VA examiner 
reported mild anterior and lateral instability with 
Lachman's, anterior drawer and valgus stress testing.  See 
August 2009 VA examination report (emphasis added).  In light 
of the findings at the time of the February 2006 VA 
examination, however, and the contentions made by the Veteran 
during both examinations, the Board finds that the evidence 
more nearly approximates the criteria for a 20 percent 
evaluation under DC 5257 for moderate lateral instability.  
There have been no findings of severe subluxation or 
instability so as to warrant a 30 percent rating.

The evidence of record does not support the assignment of a 
rating in excess of 10 percent under DC 5260 for 
postoperative internal derangement of the left knee with 
limited motion as of July 1, 2004.  This is so because the 
Veteran never exhibited flexion limited to 30 degrees or 
less.  Rather, he was able to flex his left knee to 140 
degrees during the February 2006 examination and to 125 
degrees during the August 2009 VA examination.  

Consideration has also been given to whether a rating in 
excess of 10 percent is warranted under DC 5260 on the basis 
of functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); DeLuca, 8 Vet. at 204-06.  During the 
February 2006 VA examination, the examiner reported no muscle 
atrophy or wasting, no pain or discomfort during range of 
motion testing, and no signs of fatigability or changes in 
flexion on repetitive motion.  The examiner further reported 
that he did not estimate there would be any changes of 
flexion during acute flare ups and that he did consider the 
Veteran to have any functional impairment during acute flare 
ups.  The examiner did note that there was going to be some 
mild functional limitation after repetitive use of the knee 
that would be manifested by pain.  See February 2006 VA 
examination report (emphasis added).  During the August 2009 
VA examination, the Veteran exhibited pain between 100 and 
125 degrees of flexion, but no further limitation noted 
following repetitive movements.  The examiner reported that 
there would be limitation of flexion to 120 degrees secondary 
to pain during flareups and that functional impairment would 
be mild.  See August 2009 VA examination report (emphasis 
added).  The Board finds that, even taking the effects of 
pain into consideration, a rating in excess of 10 percent is 
not warranted.  This is so because the assignment of the 10 
percent rating contemplates such functional loss.  In 
addition, the February 2006 and August 2009 VA examiners both 
described the functional limitation exhibited by the Veteran 
as mild, and flexion limited to 120 degrees does not meet the 
next higher (20 percent) rating under DC 5260.  For these 
reasons, a rating in excess of 10 percent as of July 1, 2004 
is not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to 
the guidelines set forth in DeLuca.  

The Board has considered whether the Veteran's service-
connected left knee disability may be rated under other 
diagnostic codes related to the knee and leg as of July 1, 
2004.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The remaining diagnostic codes are simply not applicable to 
the Veteran's disability as it is neither contended nor shown 
that his left knee involves ankylosis (DC 5256); dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint (DC 5258); malunion of the 
tibia and fibula with moderate or marked knee or ankle 
disability, or nonunion of the tibia and fibula with loose 
motion, requiring a brace (DC 5262); or genu recurvatum (DC 
5263).  See VA C&P examinations dated February 2006 and 
August 2009; February 2006 and August 2009 x-ray reports; 
February 2006 MRI.  For the same reasons as discussed above, 
DC 5259 is also not for application.  See 38 C.F.R. § 4.14.  

The Board has considered whether based on the evidence dated 
as of July 1, 2004, the Veteran is entitled to a separate 
rating for limitation of extension of the left knee.  See 
VAOPGCPREC 9-04.  During both the February 2006 and August 
2009 VA examinations, however, he exhibited extension to zero 
degrees, which is normal.  See 38 C.F.R. § 4.71a, Plate II.  
In addition, and as noted above, to assign two, separate 
compensable ratings based on painful motion under two 
separate diagnostic codes (i.e., DCs 5260 and 5261) would be 
in violation of the rule of pyramiding.  See 38 C.F.R. § 
4.14; VAOPGCPREC 9-04.  For these reasons, the Veteran is not 
entitled to a separate rating under DC 5261 as of July 1, 
2004.  

Lastly, the Board has also considered whether a separate 
rating is warranted for the scar associated with the 
Veteran's service-connected left knee disability.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  During the 
November 2002 VA examination, the Veteran reported well-
healed arthroscopic surgery scars and during the May 2003 VA 
examination, the examiner noted that he did not see any 
specific surgical scar on the left knee and that if there 
were any scars, they were barely visible.  

These are the only references to a scar on the left knee and 
these findings do not support the assignment of a separate 
rating for the Veteran's scar as it is not deep and does not 
cause limited motion in an area that exceeds six square 
inches (39 square centimeters); is not deep and nonlinear in 
an area of at least six square inches (39 square centimeters) 
but less than 12 square inches (77 square centimeters); is 
not superficial without causing limited motion or superficial 
and nonlinear in an area of 144 square inches (929 square 
centimeters) or greater; is not superficial and unstable or 
painful on examination; and it does not limit the Veteran's 
left knee function.  See 38 C.F.R. § 4.119, DCs 7801-7805 
(2009); 73 F.R. 54708 (Sep. 23, 2008).



III.	Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's left knee disability, 
to include pain, instability, and limitation of motion, and 
the symptoms exhibited by his psychiatric disability, to 
include subjective complaints of trouble sleeping and 
anxiety, are contemplated by the rating criteria (i.e., 
38 C.F.R. §4.71a, DCs 5256-5263 and 38 C.F.R. § 4.130, DC 
9400, respectively), which reasonably describe the Veteran's 
disabilities.  Therefore, referral for consideration of an 
extraschedular rating is not warranted for any of his 
increased rating claims.  



IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a 
service-connection claim, including:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

Prior to the issuance of the September 2003 rating decision 
that is the subject of this appeal, the Veteran was informed 
of the evidence necessary to substantiate claims for service 
connection and for increased ratings and was advised of his 
and VA's respective duties in obtaining evidence.  See 
October 2002 letter.  The rating criteria used to evaluate 
his left knee (DCs 5256-5261) and anxiety reaction (DC 9400) 
was provided to the Veteran in a July 2004 statement of the 
case (SOC).  In a March 2006 letter, the Veteran was notified 
that VA uses a schedule for evaluating disabilities and that 
depending on the disability involved, assigns a rating from 0 
to as much as 100 percent.  This letter also informed the 
Veteran that in determining a disability rating, VA considers 
the severity and duration of the symptoms and the impact of 
the condition upon employment; he was also notified of 
examples of evidence that he should identify or provide that 
may affect how his disability is rated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that any pre-adjudicatory § 5103(a) notice 
error is non-prejudicial in light of the post-adjudicatory 
notice and opportunity provided to develop the case during 
the extensive appellate proceedings.  The claims were 
readjudicated in supplemental SOCs (SSOC) dated April 2006, 
June 2006 and November 2009.  Accordingly, the duty to notify 
has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's service, VA and private treatment 
records have been associated with the claims folder, and he 
was afforded appropriate VA examinations in connection with 
his claims.  The Board acknowledges that records from Dr. 
Jimenez have not bee obtained.  See April 2003 VA Form 21-
4138; August 2005 deferred rating decision; August 2005 
letter.  As review of the claims folder reveals that Dr. 
Jimenez was noted on records from Dr. Ramirez to be the 
attending physician related to the Veteran's pituitary gland 
issues, the Board finds that any outstanding records from Dr. 
Jimenez are not pertinent to the issues on appeal and, as 
such, there is no prejudice in not obtaining them.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

Service connection for a low back disability on a direct 
basis is denied.  

A compensable rating for anxiety reaction is denied prior to 
February 14, 2006.  

A rating in excess of 30 percent for anxiety reaction is 
denied as of February 14, 2006.  

A rating in excess of 20 percent for postoperative internal 
derangement of the left knee under Diagnostic Code 5257 is 
denied prior to July 1, 2004.  

A separate 10 percent rating under Diagnostic Code 5260, and 
no higher, for left knee arthritis have been met prior to 
July 1, 2004, subject to the regulations governing the 
payment of monetary benefits.

An increased rating of 20 percent under Diagnostic Code 5257, 
and no higher, for postoperative internal derangement of the 
left knee with instability is granted as of July 1, 2004, 
subject to the regulations governing the payment of monetary 
benefits.

A rating in excess of 10 percent under Diagnostic Code 5260 
for postoperative internal derangement of the left knee with 
limited motion is denied as of July 1, 2004.  


REMAND

Unfortunately, a remand is required in regards to the issue 
of entitlement to a TDIU.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  

In a recent case, the Court held that if a claimant or the 
record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then the issue of whether a total rating 
based on individual unemployability (TDIU) as a result of 
that disability is warranted becomes part of the claim for an 
increased rating.  See Rice v. Shinseki, No. 06-1445 (U.S. 
Vet. App. May 6, 2009).  

In September 2009, the Veteran submitted an August 2009 
letter from Dr. J.B. Boone, which reported that he had been 
treating the Veteran for many years for multiple 
disabilities, including his right ankle and foot and left 
knee, and that the Veteran was unable to retain any gainful 
employment because of the service connected disabilities.  
Review of the claims folder, however, does not reveal that 
the RO has addressed the issue of entitlement to a TDIU.  
Since entitlement to a TDIU is part of the Veteran's 
increased rating claims, the proper remedy here is for the 
Board to remand, rather than refer, the TDIU component of the 
increased rating issue to the RO for proper development and 
adjudication.  Rice, 22 Vet. App. at 453-54 (2009).  

On remand, the RO must send the Veteran a letter that 
complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009), 
regarding his claim for entitlement to a TDIU.  Recent VA 
treatment records should also be obtained, and the Veteran 
should be afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate a claim 
for entitlement to a TDIU; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; and (3) the 
information or evidence that he is 
expected to provide.  

2.  Obtain the Veteran's treatment 
records from the El Paso VA Healthcare 
System, dated since July 2009.

3.  Thereafter, schedule the Veteran for 
an appropriate VA examination(s).  The 
claims folder should be made available to 
and reviewed by the examiner(s).  All 
appropriate tests and studies should be 
conducted.

The examiner(s) is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the Veteran's service-connected 
disabilities (anxiety reaction and left 
knee disabilities), as opposed to any 
nonservice-connected disabilities and 
advancing age.  Do the Veteran's service-
connected disabilities render him unable 
to secure or follow a substantially 
gainful occupation?

The examiner(s) must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the Veteran's 
claim for entitlement to a TDIU.  If the 
decision is adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


